department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas tax_exempt_and_government_entities_division date date release number release date legend org organization name xx date address address org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons in our letters dated june 20xx june 20xx october 20xx and november 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have failed to provide documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed adverse action envelope tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service avila road ms laguna niguel ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f form dollar_figure-a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein ein schedule no or exhibit year period ended december 20xx legend org organization name xx date ein ein address address city city state state president president agent agent co-1 company bm-1 bm-2 bm issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org ein ein was incorporated in the state of state on august 20xx the purpose of the organization is to help answer questions and refer people to treatment regarding drug and alcohol addictions on august 20xx the organization was granted tax exempt status under internal_revenue_code irc sec_501 and described under sec_509 and sec_170 since inception the organization has not filed form_990 return of organization exempt from income_tax on september 20xx a meeting was held with president and revenue_agent during the meeting it was determined that the organization did not have all of the information requested in information_document_request readily available for the examination it was agreed that the organization would send the remaining information to the revenue_agent at address city state the information requested but not provided during the meeting includes minutes of meetings of officers directors trustees and committees since inception financial records ie general ledger cash receipts and cash disbursements journals bank statements and canceled checks investment statements credit card statements and any store account statements for all active accounts for the year ending december 20xx completed interview questionnaire detailed client call records for the period beginning january 20xx and ending december 20xx form arrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886-a name of taxpayer schedule no or exhibit year period ended december explanation of items org ein ein 20xx on september 20xx the revenue_agent received a call from bm-1 indicating that the documentation would be sent and postmarked by friday september 20xx this was confirmed by the organization on september 20xx when the revenue_agent received a call from the organization the revenue_agent has not received any package from the organization to date multiple attempts have been made to contact the organization by phone at phone on september october and october 20xx messages were left each time but no response has been received to date on october 20xx a letter was sent to the organization at address city state the letter that was issued has been returned as undeliverable on july 20xx the organization indicated to the revenue_agent that the above address is the organization’s most current address and requested that the internal_revenue_service update the records accordingly shortly after the letter was returned the revenue_agent received a voicemail message from bm-2 on november 20xx requesting that the revenue_agent contact the organization at phone the revenue_agent received a follow-up call from bm-2 on november 20xx requesting that she contact the organization at phone since bm- is not an authorized representative for org the revenue_agent was unable to discuss the matters of the organization with him furthermore he did not leave a contact number where the revenue_agent may reach him the revenue_agent has made multiple attempts to contact the organization at phone the revenue_agent left a message on the voicemail on november 20xx but has not received any responses to date the revenue_agent also attempted to call the organization at but discovered that the number belonged to a real_estate book business on november 20xx letters were sent via certified mail to the following addresses address city state address city state address city state address city state all the letters sent have been returned to sender on february 20xx a final attempt to call the organization at phone was made and a message from co-1 stated the number has been disconnected form acrev department of the treasury - internal_revenue_service page -2- fon a name of taxpayer explanation of items department of the treasury- internal_revenue_service org ein ein schedule no or exhibit year period ended december 20xx on february 20xx forms address information request - postal tracer were sent to various postmasters listing the organization's last known addresses in order to obtain the organization's current address the postal tracers have been returned as not known at address given law sec_6001 states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the only records which an employer shall be required to keep under this section in connection with charged tips shall be charge receipts records necessary to comply with sec_6053 and copies of statements furnished by employees under sec_6053 sec_6033 states except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization sec_1_6001-1 states except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 states in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross form a rev department of the treasury - internal_revenue_service page -3- department of the treasury- internal_revenue_service leveraral 886-a name of taxpayer schedule no or exhibit year period ended december explanation of items org ein ein 20xx income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-2 states except as provided in sec_6033 and paragraph g of this section every organization_exempt_from_taxation under sec_501 a shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return except as provided in paragraph d of this section such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization sec_1_6033-2 states every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_59_95 states an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status form acrev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended december explanation of items org ein ein 20xx government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filling of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operating for the purpose for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax org has failed to file forms and failed to provide documentation sufficient to determine whether it is operating for the purpose of which it was originally granted tax- exempt status numerous attempts have been made to contact the organization and to secure the required information however all attempts have failed the organization appears to be purposefully avoiding contact with the internal_revenue_service therefore since the organization is not in compliance with the requirements set forth under sec_6001 and sec_6033 the organization should no longer be granted tax-exempt status under sec_501 and described under sec_509 and sec_170 taxpayer’s position the taxpayer’s position is unknown at this time conclusion org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code accordingly the organization’s exempt status is revoked effective january 20xx forms should be filed for the tax periods ending december 20xx and all subsequent years form acrev department of the treasury - internal_revenue_service page -5-
